                Case 3:20-cv-05255-RSM Document 12 Filed 06/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                       TACOMA DIVISION
 9
     ROWYDA QATAMIN,                                     Civil No. 3:20-CV-05255-RSM
10
              Plaintiff,
11
              vs.                                         ORDER
12
     COMMISSIONER OF SOCIAL SECURITY,
13
              Defendant.
14
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date shall be
15
     amended as follows:
16
              Defendant shall have up to and including July 14, 2020, to file an Answer to Plaintiff’s
17
     Complaint, including the certified administrative record. If the Commissioner is unable to file the
18
     certified administrative record on or before that date, Defendant shall file another motion for
19
     extension or status report as appropriate.
20
              DATED this 17th day of June, 2020.
21

22

23
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
24

     Page 1         ORDER - [3:20-CV-05255-RSM]
              Case 3:20-cv-05255-RSM Document 12 Filed 06/17/20 Page 2 of 2


 1
     Presented by:
 2
     s/ Lars J. Nelson
 3   LARS J. NELSON
     Special Assistant United States Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-3717
     Fax: (206) 615-2531
 7   lars.nelson@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [3:20-CV-05255-RSM]
